416 Pa. 568 (1965)
Denmon, Appellant,
v.
Rhodes.
Supreme Court of Pennsylvania.
Argued January 11, 1965.
March 16, 1965.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
G. Clinton Fogwell, Jr., with him Melva L. Mueller, John W. Wellman, and Reilly and Fogwell, for appellants.
*569 James E. O'Neill, Jr., with him Rogers & O'Neill, for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, March 16, 1965:
Plaintiffs sued defendant in trespass. The jury returned a verdict for defendant. Plaintiffs appealed to this Court from an Order of the lower Court which dismissed their motion for a new trial.
As stated in the footnote in Menyo v. Sphar, 409 Pa. 223, 224, 186 A.2d 9:
"Too many members of the Bar mistakenly believe that the appeal is from an Order which dismissed their motion for a new trial, instead of from a judgment which was entered on the verdict: Simpson v. Pennsylvania Turnpike Commission, 384 Pa. 335, 121 A.2d 84. Compare also Hazle Township Supervisors' Appeal, 406 Pa. 641, 180 A.2d 232."
The appeal is premature since no Judgment was entered in the lower Courty, and for this reason the appeal must be quashed.
The record is remanded to the Court of Common Pleas of Chester County without prejudice to the right to enter a Judgment on the verdict.
Appeal quashed and record remanded.